Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           


Specification
The ABSTRACT language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. 
In this case “are disclosed” should be removed.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borry et al (2018/0014462).


[AltContent: textbox (Feeder house)][AltContent: arrow]
    PNG
    media_image1.png
    511
    709
    media_image1.png
    Greyscale


1. A combine harvester comprising: 
a body portion (fig 1; 
a feeder house extending from the body portion (marked up); and 
a compound header (2) coupled to the feeder house, the compound header comprising: 
a first crop harvester type (par. 8-9); and 
a second crop harvester type laterally arranged relative to the first crop harvester type (par. 8-9).

2. The combine harvester of claim 1, wherein the first crop harvester type is different from the second crop harvester type (par. 8, 33, 36).

3. The combine harvester of claim 1, wherein the first crop harvester type and the second crop harvester type have equal widths (fig 2).

4. The combine harvester of claim 1, wherein the first crop harvester type and the second crop harvester type have unequal widths (when considering the conveyor 6 only).

5. The combine harvester of claim 1, wherein the first crop harvester type forms a first crop flow of a first harvested crop (11), wherein the second crop harvester type forms a second crop flow of a second harvested crop (12), and wherein the first crop flow and the second crop flow are isolated from each other (fig 2).

6. The combine harvester of claim 5, further comprising processing equipment disposed in the body portion, wherein the first crop flow is transported to the processing equipment (14).

8. The combine harvester of claim 5, wherein the second crop flow is offloaded from the compound header (offloaded to a corresponding storage tank, par. 31).

9. The combine harvester of claim 8, wherein the second crop flow is offloaded from the header to a vehicle (as shown in fig 1, from the header 2, the 2nd crop is offloaded / delivered to the vehicle, such as for further processing).

The following are already addressed above, unless otherwise noted:

12. A compound header for a combine harvester, the compound header comprises: 
a first crop harvester type; and a second crop harvester type different from the first crop harvester type, the first crop harvester type and the second crop harvester type being laterally arranged relative to each other.

13. The compound header of claim 12, wherein the first crop harvester type comprises a first crop conveyor and wherein the second crop harvester type comprises a second crop conveyor (par. 21, 22, either header type maybe used; also, the feeding conveyor meets the 1st & 2nd conveyor aspect).

14. The compound header of claim 13, wherein the first crop conveyor is laterally offset from the second crop conveyor (figs 1, 2).

15. The compound header of claim 13, wherein the first crop conveyor is at least partially longitudinally offset from the second crop conveyor (in particular the feed conveyors are offset at the header, see fig 1).

16. The compound header of claim 13, further comprising a first offloading location associated with the first crop conveyor and a second offloading location associated with the second crop conveyor, wherein the first offloading location is located laterally adjacent to the first crop conveyor, and wherein the second offloading location is located longitudinally adjacent to the second crop conveyor (figs 1, 2).

17. The compound header of claim 12, wherein the first crop conveyor is an auger and wherein the second crop conveyor is an endless belt (as taught in par. 20, 21, the headers can be either or).

18. The compound header of claim 12, wherein the lateral arrangement of the first crop harvester type and the second crop harvester type comprises the first crop harvester type being divided by the second crop harvester type (fig 2).

19. The compound header of claim 18, wherein the first crop harvester type comprises a first crop conveyor, wherein the second crop harvester type comprises a second crop conveyor, and wherein the first crop conveyor is longitudinally offset from the second crop conveyor (already addressed in cl. 13, 14).

20. The compound header of claim 12, wherein the first crop harvester type comprises a harvester comprising row units (20a-20c) and wherein the second crop harvester type comprises a reel harvester (21).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borry et al (2018/0014462).

In re cl. 4:	In order to expedite prosecution, it is noted the first crop harvester type and the second crop harvester type may have equal and unequal widths. As evidenced by applicant’s disclosure, the widths are not critical and one skilled could pick and choose between equal or unequal widths.
The Federal Circuit has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claim device was not patentably distinct from the prior art device.  (Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed Cir. 1984), cert. denied 469 U.S. 830, 225 USPQ 232 (1984)).

In re cl. 13-15:		in par. 21-22, Borry teaches using any known conveyor means (draper or auger), one skilled in the harvesting art, using sound engineering judgement, would be able to mix and match the type of conveyors used in each header sections.
Claim(s) 7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borry et al (2018/0014462), in view of Nafziger et al (6564535).

Borry teaches the claimed invention, except for showing and alternated discharging featured, such as, ground offloading / in unprocessed condition:

7. The combine harvester of claim 5, wherein the second crop flow is offloaded from the combine harvester in an unprocessed condition.
10. The combine harvester of claim 8, wherein the second crop flow is offloaded onto the ground.

Nafziger teaches that it has been well known the header may offload onto the ground or in an unprocessed (un-threshed / not separated) manner:

“Auger assemblies 18-24 receive crop materials that have been mowed by the sickle assembly 30 and convey such materials centrally of the header 14 to discharge opening 38, where they leave the header and fall onto the ground into a windrow.”

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide offloading of Borry with the teachings of Nafziger, because it would not have been outside the skill to pick and choose how the crop flow is discharged / offloaded, 
one skilled in the harvesting art, using sound engineering judgment, could choose among well known crop flow discharge methods: into a tank, a grain bin, a wagon, or behind the header unprocessed, 
since as evidenced in applicant’s disclosure, there is no criticality of the unprocessed ground offloading over others recited/disclosed.

11. The combine harvester of claim 7, wherein the second crop flow is transported through the body portion prior to being offloaded from the combine harvester (as noted above, the crop is transported / conveyed through the body portion, prior to being delivered / offloaded to the corresponding tank, fig 1 in Borry).

	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Johnson et al (2013/0102369) teaches gathering crop from multiple plots, keeping them separate:

“[0006] As a result, there is a need in the art for a combine harvester and method configured for gathering crop material efficiently from small research plots rather than continuously from large commercial fields. In addition, there is a need for a combine harvester and method that allows crop material to be gathered from multiple plots while keeping the grain gathered from each plot substantially separate and while minimizing the wait time between plots.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671